ORDER

PER CURIAM.
AND NOW, this 17th day of July, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the remaining issue. The issues are:
(1) Whether the trial court erred in granting summary judgment in favor of [respondents] on the fraud claim because a material issue of fact existed as to whether their intentional concealment and non-disclosure of *251the gunshot murder/suicide led to a viable claim for fraud[.]
(2) Whether the trial court erred in granting summary judgment in favor of [respondents] on the claim of negligent misrepresentation because a material issue of fact existed as to whether [petitioner] had a viable claim for negligent misrepresentation[.]
(3) Whether the trial court erred in granting summary judgment in favor of the [respondents] on [a] claim of a violation of the Unfair Trade Practices and Consumer Protection Law because á material issue of fact existed as to whether [petitioner] had a viable claim for common law fraud which would lead to a viable claim under that statute[.]